Citation Nr: 1703723	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether the reduction from 70 to zero percent in the disability rating assigned to the Veteran's service-connected psychiatric disability was proper.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) from April 1, 2016.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from April 1981 to March 1983.

This case initially came to the Board of Veterans' Appeals from a March 2010 rating decision of the Appeals Management Center in Washington, DC.  The Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina has since resumed the role of Agency of Original Jurisdiction (AOJ).

The March 2010 decision granted service-connected disability compensation for post-traumatic stress disorder (PTSD) with major depressive disorder and assigned an initial disability rating of 30 percent, which the Veteran appealed.  The issue of TDIU arose during the appeal of the PTSD rating because, when that issue was pending, the Veteran argued that psychiatric symptoms prevented him from working.  In January 2015, the Board increased the rating assigned to PTSD with major depressive disorder from 30 to 70 percent.  The Board remanded the TDIU issue for further development.  As for the Board's denial of a PTSD rating higher than 70 percent, the Veteran did not pursue a further appeal to the United States Court of Appeals for Veterans Claims.  

In October 2015, the AOJ issued a rating decision which proposed to reduce the PTSD rating from 70 percent to 0 percent.  In January 2016, the AOJ issued a rating decision implementing the reduction, effective April 1, 2016.  The Veteran timely appealed the rating reduction.

Also in April 2016, the issue of TDIU returned to the Board.  By that time, the Veteran had appealed the PTSD rating reduction and the AOJ had issued a statement of the case.  But the April 2016 Board decision did not address he rating reduction because, at that time, the Veteran had not yet perfected his appeal of that issue by filing his VA Form 9.  The AOJ's rating reduction did, however, influence the Board's April 2016 decision because, as a result of the reduction, after April 1, 2016, the Veteran no longer met the schedular rating requirement for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).  The Board therefore bifurcated the issue into two separate questions: 1) whether the Veteran was eligible for a TDIU rating between April 8, 2005 and April 1, 2016; and 2) whether he was eligible for such a rating since April 1, 2016.  The Board granted a TDIU prior to April 1, 2016 and remanded the second issue for referral to the Director of Compensation to determine whether the Veteran was entitled to TDIU on an extraschedular basis for the period beginning April 1, 2016.  In November 2016, the Director denied an extraschedular TDIU and the case was returned to the Board.        

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's 70 percent rating for PTSD and major depressive disorder were in effect for more than 5 years as of the effective date of the reduction.

2. The evidence of record at the time of the reduction in the rating shows an improvement in the Veteran's psychiatric symptoms between the assignment of a 70 percent rating for PTSD with major depressive disorder and the January 2016 rating decision.  

3.  The evidence does not show that the Veteran service-connected disability precluded him from performing gainful employment since April 1, 2016.  


CONCLUSIONS OF LAW

1. The reduction of the disability evaluation for the Veteran's service-connected psychiatric disorder from 70 percent to 0 percent effective April 1, 2016 was proper.  38 U.S.C.A. §§ 1155, 1159 (West 2014); 38 C.F.R. §§ 3.105, 3.957 (2016).

2. The criteria for a TDIU are not met from April 1, 2016.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 38 C.F.R. 3.102, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 


The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for TDIU, the Veteran was provided with a VCAA compliant most recently in an April 2016 letter. The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

Further, VA has obtained all pertinent outstanding evidence identified by the Veteran and provided the Veteran with an appropriate examination in January 2016 addressing the severity of his service-connected psychiatric disorder.  Accordingly, the Board finds that the duties to assist and notify have been met with regard to the TDIU claim.

As to the reduction matters, the VCAA notification requirements do not apply, as there is no corresponding application by the Veteran to trigger such notification requirements. Instead, there are regulations specific to reduction matters which provide the appropriate due process rights.

Specifically, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105 (e). Furthermore, the regulations provide that a veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefore, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. The veteran is also to be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. 38 C.F.R. § 3.105 (e), (h). 

In this case, the RO provided the Veteran with appropriate notice of the proposed reductions of the ratings for his PTSD and afforded the Veteran with appropriate response periods. 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private medical records, VA treatment records, and VA examination reports. Cumulatively, these examinations are adequate for rating purposes as they were performed by medical professionals, were based on a thorough examination of the Veteran, reported findings pertinent to the rating criteria for acquired psychiatric disorders, and included an assessment of degree of occupational impairment and impairment on activities of daily living. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has testified at a hearing before the Board in support of his claims. In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge chairing a hearing fulfill two duties to comply with this VA regulation. These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. 

With respect to the claim for a TDIU, the Veteran testified at a hearing wherein the undersigned elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not then currently of record that might tend to substantiate the claim. Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of that hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31   (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim). As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicating this claim on the current record.

Accordingly, the Board finds that VA's duty to assist has been met. Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Rating Reduction for PTSD with Major Depressive Disorder

Rating reductions are permissible under certain circumstances.  But when the ratings agency contemplates action which would result in the reduction of compensation payments, it must first prepare a proposed reduction, setting out all the material facts and reasons for the reduction.  See 38 C.F.R. § 3.105(e).  The period between the effective date of the Veteran's 70 percent disability rating (April 2005) and the effective date of the AOJ's reduction of that rating (April 2016) is more than five years, which means that any reduction in the rating must also satisfy the provisions of 38 C.F.R. § 3.44(a) and (b) (2016).  See Brown v. Brown. 5 Vet. App. 413, 417-18 (1993).  

Before implementing a reduction, it is necessary to ascertain, based on a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in the service-connected disability has actually occurred and that such improvement reflects an improvement in the claimant's ability to function under the ordinary conditions of life and work.  See Id. at 420-21.

Consistent with 38 C.F.R. § 3.105(e), the AOJ prepared a proposal to reduce the Veteran's compensation benefits, together with an explanation for the proposal, and mailed a copy to him at his most recent address of record.  In a November 2015 letter, the Veteran was advised of his right, within the next 60 days, to submit evidence showing that compensation payments should continue at their previous level.  He was also notified of his right to testify at a pre-reduction personal hearing.   Thus, the Board finds that the provisions of 38 C.F.R. § 3.105 (e) are applicable and were met. The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344 (a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18   (1995).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992). It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

The report of a February 2013 examination notes that the Veteran had recently used cocaine and exhibited clinically significant and maladaptive behavioral and psychological changes (e.g. changes in sociability, hypervigilance, interpersonal sensitivity, tension, and anger) that were thought to be caused by his cocaine use.  The examiner noted that there was "no evidence to suggest that his symptoms were better accounted for a general medical condition" and a diagnosis of cocaine intoxication was rendered.  The examiner found that was no evidence to support diagnosis of another psychiatric condition.  Specifically, the examiner observed that was "an absence of consistent psychiatric symptoms typical of PTSD, major depressive disorder, or other anxiety or mood disorders."  Further, the examiner observe that "taken with his tendency during the present evaluation to embellish or fabricate psychiatric symptoms, as well as complications from his aforementioned cocaine intoxication, there is not sufficient evidence to support the presence of ongoing anxious or depressive symptoms."  Thus, a diagnosis of PTSD was not confirmed.  

Likewise, the report of a June 2015 PTSD examination reveals that while a diagnosis of a depressive disorder or an anxiety disorder was considered in past treatment records, at the time of the present examination, his symptoms were attributed to a nonservice connected personality disorder and the criteria for a separate anxiety or depressive disorder were not met.  Rather, the Veteran met the criteria for alcohol use disorder.  Regarding PTSD, the examiner observed that the Veteran did not meet the criteria for a diagnosis as he did not describe or report intrusion symptoms associated with traumatic events, avoidance symptoms, negative alterations in cognition and mood associated with traumatic events, or arousal symptoms associated with traumatic events.  Further, the Veteran did not meet the criteria for a major depressive disorder.  The examiner concluded that all of the Veteran's symptoms were attributed to Other Specified Personality Disorder.  

The AOJ's January 2016 rating decision implementing the reduction relies heavily on the report of a VA psychologist who examined the Veteran, also in January 2016.  The AOJ requested the report to reconcile the potentially conflicting diagnoses for the Veteran's psychiatric disability provided by previous VA examination reports dated January 2010, February 2013 and June 2015.  The January 2010 examiner diagnosed the Veteran with PTSD and major depressive disorder.  But the February 2013 and June 2015 reports indicate, respectively, diagnoses of cocaine intoxication and other specified personality disorder.

In her report, the January 2016 examiner described her interview with the Veteran.  She observed what she considered to be "exaggerated" displays of emotion, both verbal and nonverbal.  According to the examiner, the Veteran described a criterion A stressor - witnessing civilian casualties in the aftermath of a bombing in Beirut, Lebanon - which could potentially support a PTSD diagnosis.  But the examiner did not believe that PTSD was the correct diagnosis, in part because, according to her report, the Veteran did not describe any re-experiencing or avoidance symptoms. The Veteran did experience feelings of detachment and social isolation.  In the examiner's opinion, however, those symptoms were more likely the result of his personality disorder.   To support this conclusion, the examiner wrote that the Veteran's difficulty interacting with others "does not appear to be specific to experiences in Beirut but rather to his focus on a variety of world-wide conflicts that have occurred (e.g., recent attacks in Paris, San Bernardino, etc.)."  In the examiner's opinion, the Veteran's psychiatric symptoms "are not consistent with PTSD or any other trauma-specific diagnosis but rather symptoms of the DSM-5 personality disorder noted above."  

The January 2016 examiner reported two other mental disorder diagnoses: stimulant use disorder and alcohol use disorder, the latter in sustained remission.  The report indicates that it was possible to differentiate between the symptoms attributable to each diagnosis.  She explained that, "All symptoms are currently attributable to the Other Specified Personality Disorder, mixed personality features diagnosis due to his current use of cocaine being unclear at this time.  His alcohol use is in sustained remission and not currently part of current symptoms."  

The opinion section of the examiner's report includes summaries of the earlier VA examination reports and comments on the diagnoses described in those reports.  The opinion acknowledges that the January 2010 VA examiner made a diagnosis of PTSD.  In her discussion of this diagnosis, the January 2016 examiner quoted the following language from the 2010 report: "it seems likely [the Veteran] is a person low in resilience (largely because of traumatic childhood experiences), and combination of both military and non-military events (probably more the latter) has led to his current poor functioning.  Although apportioning responsibility is challenging, it is judged that non-military events probably have at least as much to do with his current functioning as do his military experiences."  The January 2016 examiner then wrote, "Thus, the [January 2010] examiner did not feel that the diagnosis was based solely on military service."  

The examiner also emphasized language in the February 2013 report indicating that "the most recent treatment [records]. . . specifically outline an absence of consistent psychiatric symptoms typical of PTSD, major depressive disorder, or other anxiety or mood disorders.  In addition, there is evidence of continued substance use complicating his clinical picture."  The February 2013 report likewise refers to a "tendency to embellish or fabricate psychiatric symptoms . . ." on the part of the Veteran.  The January 2016 examiner then expressed her agreement with the diagnosis of other specified personality disorder, mixed personality features provided after the third VA examination (dated June 2015).  Personality disorders, the January 2016 examiner explained, typically develop during adolescence or early adulthood.  Reports in the Veteran's medical records indicating a difficult childhood and the use of alcohol and cocaine prior to military service, she explained, tended to support the personality disorder diagnosis.    

The examiner's report also includes an assessment of the severity of the Veteran's symptoms.  In that assessment, the examiner indicated that the Veteran's mental illness caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood - i.e., the rating criteria for a 70 percent disability rating under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

According to 38 C.F.R. § 3.303(c) (2016), personality disorders "are not diseases or injuries within the meaning of applicable legislation."  Citing this regulation, the AOJ reduced the disability rating assigned to service-connected PTSD with major depressive disorder from 70 percent to zero percent because "[the Veteran] no longer meet[s] the DSM criteria for post traumatic stress disorder or major depressive disorder."   

The January 2016 rating decision that reduced the evaluation for the Veteran's PTSD with major depressive order noted that the June 2015 examination diagnosed other specified personality disorder and that the Veteran did not meet the DSM-V criteria for diagnoses of PTSD and major depressive disorder.  These findings were confirmed by the subsequent examination in January 2016.

The January 2016 VA examiner made a thorough review of the available records and explained her opinion clearly.  Moreover, this opinion is consistent with the prior examination that showed that the Veteran's symptomatology was not due to PTSD or major depressive order.  In as much

"When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  38 C.F.R. § 4.13 (2016).  Further, while the prior award was predicated on the Veteran's psychiatric symptomology being attributed to a service connected PTSD with major depressive disorder, the record shows that a nonservice-connected personality disorder - and not PTSD or major depressive disorder - is the most appropriate current diagnosis.  While the Veteran may have had symptoms that were previously associated to PTSD and major depressive disorder, the 2015 and 2016 examination show improvement and that his current symptoms are attributed to a nonservice-connected personality disorder.  

In summary, the record demonstrates that the procedural requirements for a reduction rating have been met as specified under the provisions of 38 C.F.R. § 3.105 (e) and 3.344, and the preponderance of the evidence establishes improvement in both hip disorders. Consequently, the reduction in rating from 70 to 0 percent for PTSD and major depressive disorder was proper. 

Therefore, the appeal for restoration of a 70 percent rating for PTSD with major depressive disorder must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU from April 1, 2016

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following a substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes of meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Under certain circumstances, 38 C.F.R. § 4.16(b) permits the assignment of a TDIU rating even when the claimant does not meet the requirement of one 60 percent disability or one 40 percent disability under subsection (a).  This kind of rating is often called an "extraschedular" TDIU.  

The Board does not have the authority to award an extraschedular rating unless the issue has first been referred to the Director of the Compensation Service for consideration.  The Board does, however, have the jurisdiction to review the Director's denial of an extraschedular rating.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456 (2015).  When the issue was previously before the Board, the Veteran did not satisfy the schedular requirements for TDIU beginning April 1, 2016, because of the RO's rating reduction for the Veteran's psychiatric disability, and the TDIU issue had not yet been referred to the Director for extraschedular consideration.  Thus, the Board remanded the issue of TDIU from April 1, 2016 to the AOJ with instructions to refer the issue to the Director for that purpose.

The Director's decision, issued in November 2016, is in the form of a letter to the Director of the Winston-Salem RO.  Most of this letter is a summary of the procedural history of the case and an explanation of the nature of the Director's authority to award extraschedular ratings under 38 C.F.R. § 4.16(b).  The reason for the denial of an extraschedular TDIU rating is stated: "The record, subsequent to April 2016, contains no evidence concerning treatment for or symptoms related to PTSD.  In the absence of absolutely any evidence demonstrating inability to secure or following gainful employment subsequent to April 2016 due to the service-connected mental disorder, there is no basis to find unemployability subsequent to that date."  

Effective April 1, 2016, the Veteran's only service connected disability is PTSD with major depressive disorder.  As noted above, the Veteran currently does not have any symptomatology attributed to these disabilities.  On the contrary, his symptoms have been attributed to a nonservice-connected personality disorder.  

The most recent available evidence concerning the effects of the Veteran's service-connected psychiatric disability comes from the January 2016 VA examination report.  According to the examiner, the Veteran remained unable to establish and maintain effective relationships and had difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, these occupational problems were not attributed to PTSD and major depressive disorder.  

Accordingly, the Board concludes that the criteria for a grant of a TDIU from April 1, 2016 on an extraschedular basis are not met.


ORDER

The reduction of the disability evaluation for the Veteran's service-connected PTSD from 70 percent to zero percent was proper.

Entitlement to a total disability rating based on individual unemployability (TDIU) from April 1, 2016 is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


